Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action regarding Application No. 16/644,716 filed 03/05/2020 is in response to applicant’s arguments/remarks and claims amendment filed 08/19/2022. Applicant’s response has been given full consideration. 
Claims Amendment
The claims of the application have been amended in the response filed 08/19/2022. The status of the claims stand as follows:
Currently amended 		1-5
New 				6-15 
Claims 1-15 are currently pending in this application. 
Objection to the Claims
Claims 6-15 objected to because of the following informalities:  The dependence of each of the claims 6-15 is referred to respectively as: “…as claimed in 1”, “…as claimed in 6”,, “…as claimed in 2”, “…as claimed in 8”, “…as claimed in 4” , “…as claimed in 10”, “…as claimed in 11”, “…as claimed in 12”, “…as claimed in 13”,  and “…as claimed in 14”. In all cases it should be corrected by reciting “…as claimed in claim 1”, “…as claimed in claim 6”, and so on. The claims should be referred by the number of the claim preceded by the word “claim” so that it recites for example “…as claimed in claim 1”, and not as presently recited “…as claimed in 1” without the word “claim”.  Appropriate correction is required.
Claim Rejection – 35 USC § 103
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior Office Action.

Claim 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Usui Katsuhiro (JP 2012064468 presented in the Information Disclosure Statement, IDS, filed 03/05/2020 and hereafter called JP’468) in view of Chen (CN 201450055; the English language machine translation is used here)

Regarding Claim 1, 4, 6, 10 and 11 JP ‘468 discloses a method for injecting an electrolytic solution and a device for injecting an electrolytic solution (JP ‘468 paragraph 0005), into the inside of an exterior material (JP ‘468 paragraph 0006) that is a laminated sheet (JP ‘468 paragraph 0021) that houses a power generation element (JP ‘468 paragraph 0007, 0021); thus, in the form of a bag container (JP ‘468 Fig. 1), and is considered equivalent to the bag-shaped film exterior containing a generation element.
The liquid injection device has a nozzle (liquid injection means) for discharging the electrolytic solution (JP “468 paragraph 0010) structured such that the electrolytic solution is injected into the inside of exterior laminated sheet through the nozzle by inserting the injection nozzle into the inside of the exterior material (JP ‘468 paragraph 0006, 0007, 0047). The method for injecting the electrolytic solution is a liquid injection means insertion step of inserting the liquid injection means for discharging the electrolytic solution into the inside of the exterior material, and a liquid injection after the liquid injection means insertion step (JP ‘468 paragraph 0006). After the liquid injection means insertion step and before the electrolytic solution injection step, there is a sealing step for sealing the exterior material, and the sealing step is in a state where the liquid injection means is inserted into the opening of the exterior material (JP ‘468 claim 3). Thus, establishing seal around the nozzle 120 (JP ‘468 paragraph 0046). The sealing step in then followed by an evacuation step (JP ‘468 paragraph 0047).
The injection device includes a pair of seal block 104 (a jig of elastic body) for sealing the opening of the battery 10 into which the nozzle 120 is inserted (JP ‘468 Fig. 1, paragraph 0011). After the liquid injection means insertion step and before the electrolytic solution injection step, there is a sealing step for sealing the exterior material, and the sealing step is in a state where the liquid injection means is inserted into the opening of the exterior material (JP ‘468 claim 3), equivalent to the first seal mechanism.
JP ‘468 discloses the injection device 100 has a nozzle 120 liquid injection means for discharging the electrolytic solution (JP ‘468 paragraph 0010) and has a tubular shape (JP ‘468 Fig. 1), and the seal establishes a seal between the nozzle and the exterior material (JP ‘468 claim 3). JP ‘468 also discloses the liquid injection device has a nozzle for evacuation and is inserted inside of the laminate sheet through opening 16 (JP ‘468 paragraph 0043), where the liquid injection nozzle also inserted inside the laminate sheet through opening 16 (JP ‘468 paragraph 0043). The nozzle for evacuation is equivalent to the inner circumferential nozzle forms therein a decompression passage structure such that gas inside the bag is evacuated through the decompression passage.
JP ‘468 is silent that the liquid injection nozzle and the nozzle for evacuation form an outer circumferential nozzle and an inner circumferential nozzle and form therebetween an electrolytic solution passage structured such that the electrolytic solution flows through the electrolytic solution passage, and the inner circumferential nozzle form a decompression passage for evacuating gas.
Chen discloses a vacuum liquid injection device (Chen paragraph 0007), wherein the vacuum injector includes a pipeline 7, and electrolyte inlet 1, a gas outlet 2, a cavity and an injection head 8 (Chen paragraph 0008), the pipe has a left chamber 3 and right chamber 4, a sealing ring, and an injection head (Chen Fig. 1), the pipeline 7 is considered equivalent to the nozzle and the left chamber and right chamber equivalent to the circumferential nozzles. Chen teaches through the integrated design of the liquid injection and vacuum pumping the liquid injection efficiency is greatly improved and the operation is convenient (Chen paragraph 0010). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the liquid injection device of JP ‘468 by the teaching of Chen and to have integrated the liquid supply or liquid injection nozzle 120 and the nozzle for gas evacuation (JP “468 paragraph 0043) in a single pipeline or nozzle for the benefit of greatly improving the liquid injection efficiency and making the operation convenient (Chen paragraph 0010). According to the MPEP this constitutes use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 IC),
Chen discloses the pipeline, equivalent to the nozzle, is divided into a left chamber which is the electrolyte inlet, and the right chamber which is gas outlet, and is silent about the left chamber and the right chamber constitute an inner circumferential nozzle forming a decompression passage and an outer circumferential nozzle which is a liquid injection port. However, it would have been obvious a person of ordinary skill to have made the left chamber and right chamber of Chen one inside the other to define both the gas outlet passage and the electrolyte inlet instead of side by side, since such a change is only considered change in position. Shifting the position of parts within a device will not render the device patentable if the position change does not alter the device’s operation (see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); MPEP § 2144.04 VI. C.). It would also have been obvious to a person of ordinary skill to make their shape into a tubular since such a change constitutes change in shape. According to the MPEP a change in shape or size is generally considered as being with the level of ordinary skill in the art. See MPEP 2144.04(IV). Chen is also silent about the outer circumferential nozzle has an inner diameter greater than outer diameter of the inner circumferential nozzle as recited in claim 6 and 10. However, it would have been obvious to a person of ordinary skill in the art to have made the diameter of the outer nozzle greater than the diameter of the inner nozzle so that the two fit into each other, wherein the nozzle with the smaller diameter can be accommodated into the nozzle with the bigger diameter to form a single feature with passage for liquid injection and a gas outlet passage.  
Regarding claim 2 Chen discloses the vacuum line has a valve that opens for evacuating the battery prior to electrolyte injection and then closed (Chen paragraph 0018) equivalent to the shaft value structured to open and close the suction port.
Regarding Claim 3 and 5 JP ‘468 discloses a method of sealing of the exterior material provided by a seal block 104 formed of an elastic body (JP ‘468 paragraph 0011, 0016), and a sealing heater 103 located on the seal block (JP ‘468 paragraph 0011, 0017) to seal the opening 16 of the out material. The sealing heater 103 heat-seals the opening 16 by heating the edge of the laminated sheet 29 that are joined to each other while pressing them, and joins them by heat welding (JP ‘468 paragraph 00490). Thus, a two-step seal mechanism is disclosed and the seal block made of elastic body (JP ‘468 paragraph 0011, 0016) is equivalent to the second seal mechanism disposed nearer to the generation element.
Regarding claim 7 Chen discloses a vacuum liquid injection device (Chen paragraph 0007), wherein the vacuum injector includes a pipeline 7, and electrolyte inlet 1, a gas outlet 2, a cavity and an injection head 8 (Chen paragraph 0008), the pipe has a left chamber 3 and right chamber 4, a sealing ring, and an injection head (Chen Fig. 1); thus it would have been obvious to a person of ordinary skill to make the electrolytic inlet communicate with an electrolytic solution supply passage, and the gas outlet communicate with a gas discharge passage so that an electrolyte is injected and the gas is evacuated.  
Regarding claim 8,  9, 12, 13, 14 and 15 Chen does not disclose how the suction port opens or closed  and the liquid injection port is closed. However, the injection device has a nozzle (liquid injection means) for discharging the electrolytic solution (JP “468 paragraph 0010) structured such that the electrolytic solution is injected into the inside of exterior laminated sheet through the nozzle by inserting the injection nozzle into the inside of the exterior material (JP ‘468 paragraph 0006, 0007, 0047). The injection device disclosed by JP ‘468 has opening member for expanding the opening 16 (JP ‘468 paragraph 0044), which would have been obvious to make the injection nozzle expand and retract to open or close the suction port as recited in the claims 8, 12-15, since such a modification is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 IC). 
Therefore, it would have been obvious to a person of ordinary skill to adapt a bulged end of the tube to open and close the port since this constitute a mere change in shape and a change in shape or size is generally considered as being with the level of ordinary skill in the art. See MPEP 2144.04(IV). 


Response to Argument
Applicant traverses the rejection of the claims presented in the last non-final Office action dated 04/27/2022. Applicant argues that the applied references whether taken alone or in combination do not teach the liquid injection device as recited in independent claim 1, and the combination of the cited references fails to teach the claimed nozzle (Remarks page 6). Applicant argues that in the nozzle of the secondary reference of Chen provide separate passages and the seal ring 5 of Chen is provided between the pipe line and a cavity (Remarks page6), and that Chen fails to teach or suggest the nozzle includes an outer circumferential nozzle shape tubular structure  as claimed. 
Examiner notes that the seal  5 of Chen is not relied upon for any of the limitations in the claim. Rather the first seal mechanism and the second seal mechanism are met by the disclosure of JP ‘468 as noted above. Thus, the reference of Chen is relied upon for the two different passages of the electrolyte injection and the decompression passage. 
Further, applicant by arguing against the secondary reference of Chen addresses each of the references individually, noting specific deficiencies in each, but does not address the art as a whole of the rationale presented by the examiner for obviousness. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (See MPEP 2145 IV).
Applicant argues the combination of the references of Usui and Chen fails to disclose the features of the claims (Remarks page 6-7). Examiner notes the claimed invention is directed towards a liquid injection device. JP ‘468  disclose injection devices that has a liquid injection nozzle. Chen also discloses a vacuum liquid injection device that has an injection head. Thus, combining of the references is proper.     
Thus, the invention is obvious over the combined teaching of the refence of JP ‘468 as and Chen.   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm,.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                                                                                        /JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722